DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because the claim must end with a period.
Appropriate correction is required.

Drawings
The drawings are objected to because in Fig. 1, the term “INTUMESCENT” should be removed, as this term is located on the door and the intumescent is apparently represented by numeral 92. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 15 - are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (4,947,584) in view of Wendt (3.964,214).
1	Wexler teaches an automatic door bottom comprising:
an inverted U-shaped channel (“inverted U shape channel”) having facing longitudinal rib members 27 and 29 formed internally thereof dividing the channel into upper and lower internal sections (col. 2, lines 64-66), with the upper internal section disposed along a closed end of the channel and the lower internal section disposed along an open end of the channel;
a drop bar assembly 57including a flexible sealing element 61 slidably disposed within the lower internal section.
Wexler does not teach an intumescent material communicating at least with an upper portion of the lower internal section of the channel and with an upper portion of the drop bar assembly;
wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least the upper portion of the lower internal section of the channel and to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.
Wendt, Fig. 1, teaches an intumescent material 23 communicating at least with a portion of an internal section of a channel 22, wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least portion of internal section of a channel 22 to push a sealing element, lid 27, wherein at least the sealing element extends from the open end of the channel and seals the sealing element against a door 13. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include intumescent in Wexler (include intumescent in the U-shaped channel, Fig. 5, just as Wendt intumescent 23 is in channel 22) to push the drop bar towards the sill just as Wendt pushes the lid towards the door for enhanced fire protection, a Wexler in view of Wendt automatic door bottom comprising, as outlined above, an intumescent material communicating at least with an upper portion of the lower internal section of the channel and with an upper portion of the drop bar assembly, wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least the upper portion of the lower internal section of the channel and to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.

3	Wexler in view of Wendt teaches the automatic door bottom of claim 1, Wexler further teaching the flexible sealing element is configured to be concealed within the channel when the door is open because drop bar retracts into the channel. 

4	Wexler in view of Wendt teaches the automatic door bottom of claim 1, Wexler, Fig. 3,  further comprising a pushrod assembly 35 including at least one spring mechanism, the pushrod assembly mounted within the upper internal section of the channel and configured to control slidable movement of the drop bar assembly, the pushrod assembly being activated by a plunger 49 extending from the upper internal section of the channel, wherein the plunger is configured to be compressed into the upper internal section of the channel upon door closing against a door frame, the compressing plunger configured to activate the at least one spring 41 mechanism to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals against a sill beneath a door to which the automatic door bottom is attached.

5	Wexler in view of Wendt teaches the automatic door bottom of claim 4, Wexler further teaching the spring mechanism is a flat spring mechanism because it is a “leaf spring”.

6	Wexler in view of Wendt teaches the automatic door bottom of claim 4, Wexler further teaching the pushrod is mounted horizontally, and longitudinally within the upper internal section of the channel, Fig. 3. 

7	Wexler in view of Wendt teaches the automatic door bottom of claim 4, Wexler further teaching the pushrod assembly is arranged so that the extending plunger operates from a hinge side of the door, the pushrod assembly slidably pushing the drop bar assembly in a scissor-like motion, beginning at a hinge side of the automatic door bottom and scissoring to an opposite end of the automatic door bottom, wherein the scissor-like motion creates a uninterrupted, self-leveling seal along the sill, Figs. 1-3. 

8	Wexler teaches an automatic door bottom comprising:
an inverted U-shaped channel (“inverted U shape channel”) with an upper internal section disposed along a closed end of the channel and a lower internal section disposed along an open end of the channel, Fig. 5; and
a drop bar assembly 57 including a flexible sealing element 61 slidably disposed (capable of sliding) within the inverted U-shaped channel.
Wexler does not teach an intumescent material communicating with the upper internal section of the inverted U- shaped channel and with an upper portion of the drop bar assembly; wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within the upper internal section of the inverted U-shaped channel to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.
Wendt, Fig. 1, teaches an intumescent material 23 communicating at least with a portion of an internal section of a channel 22, wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least portion of internal section of a channel 22 to push a sealing element, lid 27, wherein at least the sealing element extends from the open end of the channel and seals the sealing element against a door 13. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include intumescent in Wexler (include intumescent in the U-shaped channel, Fig. 5, just as Wendt intumescent 23 is in channel 22) to push the drop bar towards the sill just as Wendt pushes the lid towards the door for enhanced fire protection, a Wexler in view of Wendt automatic door bottom comprising, as outlined above, a Wendt intumescent material communicating with the upper internal section of the inverted U- shaped channel and with an upper portion of the drop bar assembly; wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within the upper internal section of the inverted U-shaped channel to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.

9	Wexler in view of Wendt teaches the automatic door bottom of claim 8, Wexler further teaching the drop bar assembly includes one or more channels extending longitudinally along an upper portion of the drop bar assembly (the U-shaped channel, Fig. 5), the one or more channels housing the Wendt intumescent.

10	Wexler teaches an automatic door bottom comprising:
an inverted U-shaped channel (“inverted U shape channel”) having facing longitudinal rib members 27 and 29 formed internally thereof dividing the channel into upper and lower internal sections (col. 2, lines 64-66), with the upper internal section disposed along a closed end of the channel and the lower internal section disposed along an open end of the channel;
a drop bar assembly 57 including a flexible sealing element 61 slidably (capable of sliding) disposed within the lower internal section;
a pushrod assembly 35 including at least one spring mechanism, the pushrod assembly mounted within the upper internal section of the channel and configured to control slidable movement of the drop bar assembly, and
wherein the pushrod assembly is activated by a plunger 49 extending from the upper internal section of the channel, wherein the plunger is configured to be compressed into the upper internal section of the channel upon door closing against a door frame, the compressing plunger configured to activate the at least one spring mechanism 41 to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals against a sill beneath a door to which the automatic door bottom is attached.
Wexler does not teach an intumescent material communicating at least with an upper portion of the lower internal section of the channel and with an upper portion of the drop bar assembly;
wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least the upper portion of the lower internal section of the channel and to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.
Wendt, Fig. 1, teaches an intumescent material 23 communicating at least with a portion of an internal section of a channel 22, wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least portion of internal section of a channel 22 to push a sealing element, lid 27, wherein at least the sealing element extends from the open end of the channel and seals the sealing element against a door 13. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include intumescent in Wexler (include intumescent in the U-shaped channel, Fig. 5, just as Wendt intumescent 23 is in channel 22) to push the drop bar towards the sill just as Wendt pushes the lid towards the door for enhanced fire protection, a Wexler in view of Wendt automatic door bottom comprising, as outlined above, an intumescent material communicating at least with an upper portion of the lower internal section of the channel and with an upper portion of the drop bar assembly, wherein the intumescent material is configured, when exposed to heat or temperature above a predetermined threshold, to forcefully expand within at least the upper portion of the lower internal section of the channel and to push the drop bar assembly slidably within the channel, where at least the sealing element extends from the open end of the channel and seals the drop bar assembly against a sill beneath a door to which the automatic door bottom is configured to be attached.

11	Wexler in view of Wendt teaches the automatic door bottom of claim 10, Wexler further teaching the spring mechanism is a flat leaf spring mechanism.

12	Wexler in view of Wendt teaches the automatic door bottom of claim 10, Wexler further teaching the pushrod is mounted horizontally, and longitudinally within the upper internal section of the channel, Fig. 3.

13	Wexler in view of Wendt teaches the automatic door bottom of claim 10, Wexler further teaching the pushrod assembly is arranged so that the extending plunger operates from a hinge side of the door, the pushrod assembly slidably pushing the drop bar assembly in a scissor-like motion, beginning at a hinge side of the automatic door bottom and scissoring to an opposite end of the automatic door bottom, wherein the scissor-like motion creates a uninterrupted, self-leveling seal along the sill, Figs. 1-3. 

15	Wexler in view of Wendt teaches the automatic door bottom of claim 10, Wexler further teaching the flexible sealing element is configured to be concealed within the channel when the door is open because it retracts.

Claims 2 and 14 - are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Wendt and in further view of Van Kamp (9,371,682)
2, 14	Wexler does not expressly teach the automatic door bottom further comprising a sloped top casing configured to slough off rain water and to prevent pooling on a top of the automatic door bottom. Van Kamp teaches a door bottom further comprising a sloped top member 304 configured to slough off rain water and to prevent pooling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sloped top casing to improve water tightness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633